USCA1 Opinion

	




        May 30, 1995            [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 95-1024                                  JERRY WILLIAM WEBER,                                Plaintiff, Appellant,                                          v.                                   MARIE WEFERLING,                                 Defendant, Appellee.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                              FOR THE DISTRICT OF MAINE                     [Hon. Morton A. Brody, U.S. District Judge]                                            ___________________                                 ____________________                                        Before                                Torruella, Chief Judge,                                           ___________                          Selya and Boudin, Circuit Judges.                                            ______________                                 ____________________            Jerry William Weber on brief pro se.            ___________________            Valerie   Stanfill  and  Berman  &  Simmons,  P.A.  on  brief  for            __________________       _________________________        appellee.                                 ____________________                                 ____________________                      Per  Curiam.   Plaintiff  contends  that deliberate                      ___________            indifference is established by his uncontradicted allegations            that  (1)  he  advised   defendant  a  Minnesota  doctor  had            successfully  prescribed  Triamcinolone for  plaintiff's skin            condition after  hydrocortisone had worsened the problem, (2)            he  urged defendant to review the  Minnesota records, (3) but            defendant refused to check  the record and instead prescribed            hydrocortisone,  which,  once again,  exacerbated plaintiff's            skin condition.                        We  agree with  the  magistrate judge  and district            court that  plaintiff failed  to raise any  genuine issue  of            material   fact  for   trial.     Defendant's  uncontradicted            affidavit stated that  both Triamcinolone and  hydrocortisone            are used to treat skin  conditions like plaintiff's, but that            Triamcinolone,  while  stronger,  has  more   risk  for  side            effects.  Because defendant, a physician's assistant, did not            feel  comfortable  prescribing  Triamcinolone,   she  advised            plaintiff  to see a doctor.  Plaintiff eventually did see the            doctor,  who  prescribed   Triamcinolone,  which   alleviated            plaintiff's problem.   Plaintiff acknowledged below  that his            skin  problems would come and  go and that  defendant was not            responsible   for   the  delay   in  scheduling   a  doctor's            appointment.     Rather,  plaintiff's   contention  was  that            defendant's   refusal  to   heed  plaintiff's   warning  that            hydrocortisone had exacerbated  a past flare  up or to  check                                         -3-            the medical record and ascertain that a doctor had previously            prescribed  Triamcinolone successfully  manifested deliberate            indifference to plaintiff's medical needs.                        We  disagree.  Neither defendant's failure to check            plaintiff's  record   before  treating  his  eczema  nor  her            knowledge  that  hydrocortisone  had  failed  on  a  previous            occasion  shows deliberate indifference to plaintiff's needs.            At best, there was a disagreement among medical professionals            as to the course of treatment.  Such  a disagreement does not            rise  to the level of a constitutional violation.  See Watson                                                               ___ ______            v. Caton, 984 F.2d 537, 540 (1st Cir. 1993); Sires v. Berman,               _____                                     _____    ______            834  F.2d 9,  13  (1st Cir.  1987).   Defendant  did not  bar            plaintiff from a  remedy which  had worked in  the past;  she            told him to consult the prison  doctor.  The referral was not            a  refusal to treat plaintiff,  but rather a  further step in            the management  of plaintiff's problem.   That several months            elapsed  before plaintiff  actually  saw the  doctor was  not            defendant's fault, as plaintiff acknowledged below.                      Affirmed.                      ________                                         -4-